       Case 6:20-cv-01142-JAR-KGG Document 7 Filed 06/22/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 TERRELL R. JONES,

             Plaintiff,

             v.                                              Case No. 20-1142-JAR-KGG

 CITY OF WICHITA,

             Defendant.


          ORDER ADOPTING IN PART REPORT AND RECOMMENDATION

       Fourteen days having passed, and no written objections being filed to the proposed

findings and recommendations filed by Magistrate Judge Kenneth G. Gale (Doc. 5), and after a

de novo determination upon the record pursuant to Fed. R. Civ. P. 72(b), the Court accepts as its

own the recommended decision to dismiss this case under 28 U.S.C. § 1915(e)(2)(B). The Court

declines to impose filing restrictions at this time.

       IT IS THEREFORE ORDERED BY THE COURT that this case is dismissed in

accordance with Judge Gale’s June 2, 2020 Report and Recommendation (Doc. 5).

       IT IS SO ORDERED.


       Dated: June 22, 2020

                                                       S/ Julie A. Robinson
                                                       JULIE A. ROBINSON
                                                       CHIEF UNITED STATES DISTRICT JUDGE
